Citation Nr: 0932197	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1972 until 
February 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 & 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case, the Veteran claims to have been infected 
with hepatitis type C during service.  Specifically he stated 
in September 2005 that he received "medical shots from shot 
guns" (which he later describes as "air-guns") before 
being deployed overseas.  He also recalled seeing a number of 
service members in his unit become ill with hepatitis.  In 
July 2006 the Veteran claimed that he too had became ill but 
that he neglected to report symptoms due to concerns about 
hospital conditions.

Service treatment records do not reveal treatment or 
diagnoses referable to the claimed disorder, hepatitis type 
C.  Following service, the record indicates that the Veteran 
was diagnosed with the hepatitis C in 1998, a diagnosis which 
was confirmed in March 2002.  In February 2005 a treatment 
note indicates that the Veteran may have acquired hepatitis 
type C "as a young man" and that he had a reported history 
of "air-gun" exposure in the military and exposure to 
needles.  It is unclear from the note, however, whether the 
Veteran's current diagnosis is related to active service. 

The record establishes that the Veteran has a current 
disability.  Additionally, the Veteran has claimed in-service 
exposure to hepatitis type C and a medical opinion suggests 
the possibility of a connection between such exposure and his 
current diagnosis.  Considering these facts, the Board finds 
that that the Veteran is entitled to a VA examination to 
determine whether it is at least as likely as not that the 
Veteran's hepatitis type C is attributable to active service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a VA 
examination to determine the etiology of 
the Veteran's infection with hepatitis 
type C.  In evaluating the Veteran, the 
examiner is to specifically discuss 
potential risk factors for infection and 
to report what, if any, the Veteran admits 
to.  The examiner should also state 
whether it is at least as likely as not 
that the Veteran's hepatitis type C is 
related to active service.  Before 
reaching an opinion, the examiner is to 
review the Veteran's claims file.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

